
	
		II
		110th CONGRESS
		2d Session
		S. 3238
		IN THE SENATE OF THE UNITED STATES
		
			July 10 (legislative
			 day, July 9), 2008
			Mr. Johnson (for
			 himself, Mr. Enzi,
			 Mr. Tester, Mr.
			 Barrasso, Mrs. McCaskill,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Allard, Mr. Salazar, and
			 Mr. Nelson of Nebraska) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To prohibit the importation of ruminants and swine, and
		  fresh and frozen meat and products of ruminants and swine, from Argentina until
		  the Secretary of Agriculture certifies to Congress that every region of
		  Argentina is free of foot and mouth disease without
		  vaccination.
	
	
		1.Short titleThis Act may be cited as the
			 Foot and Mouth Disease Prevention Act
			 of 2008.
		2.Prohibition on
			 importation of Argentine ruminants and swine until Argentina is free of foot
			 and mouth disease without vaccinationThe Secretary of Agriculture shall prohibit
			 the importation into the United States of any ruminant or swine, or any fresh
			 (including chilled or frozen) meat or product of any ruminant or swine, that is
			 born, raised, or slaughtered in Argentina until the Secretary certifies to
			 Congress that every region of Argentina is free of foot and mouth disease
			 without vaccination.
		
